MikbR, J.
I concur in the judgment, but dissent from that portion of the decision holding that the judgment is final for the purposes of an appeal, when the motion for a new trial is overruled. In my opinion, exceptions to the decision of the court below, on the ground that it is not supported by the evidence, cannot be reviewed by this court, because the appeal was not taken within 60 days from the time of the rendition of the judgment, as expressly provided by part 1, § 3635, Comp. Laws Utah 1888.